Citation Nr: 0726357	
Decision Date: 08/23/07    Archive Date: 08/29/07

DOCKET NO.  03-20 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for 
residuals, post-operative left ankle fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1966.  

This matter comes to the Board of Veterans' Appeals  (Board) 
on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California.  

In September 2006, the veteran testified during a video 
conference hearing before the undersigned Veterans Law Judge.  
A transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration

In October 2006, the Board received evidence pertinent to the 
veteran's claim on appeal.  This evidence consists of a VA 
document showing issuance of a prosthetic brace for the 
veteran's left ankle in September 2006, and treatment records 
from Kaiser Permanente.  This evidence has not been 
considered by the RO since the last issuance of a 
supplemental statement of the case (SSOC) in April 2006.  In 
January 2007, the Board requested that the veteran waive 
consideration by the RO of this evidence.  He has not 
responded.  Therefore, a remand is necessary so that the RO 
can consider this new evidence in the first instance.  See 38 
C.F.R. § 20.1304(c) (2006).  

Additionally, during the September 2006 hearing, the veteran 
testified that he attends the Greater Los Angeles VA Health 
Care System "for his physical."  Hearing transcript at 4.  
This testimony, together with the September 2006 document 
showing issuance of an ankle brace, raises the question as to 
whether all of the veteran's pertinent VA treatment records 
have been obtained.  Other than the above mentioned brace 
request, the most recent records from the Greater Los Angeles 
VA Health Care System are from December 2002.  On remand, VA 
records since December 2002, pertinent to his claim for a 
higher rating for his left ankle disability, should be 
obtained and associated with the claims file.  

Finally, during the hearing, the veteran requested a more 
recent examination of his left ankle, reporting that his left 
ankle had given out on him the prior June, resulting in a 
fall.  The most recent VA examination of the veteran's left 
ankle is from August 2004.  Given the veteran's testimony, 
which can liberally be interpreted as testimony that his left 
ankle disability has increased in severity during the course 
of his appeal, on remand VA should afford him another 
examination of his left ankle.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of treatment of the 
veteran's left ankle since December 2002 
from the Greater Los Angeles VA Health 
Care System and associate any records 
obtained with the claims file.  All 
efforts to obtain VA records should be 
fully documented, and the VA facility must 
provide a negative response if records are 
not available.

2.  Then, schedule the veteran for a VA 
joints examination of his left ankle.  The 
examiner should be provided a copy of this 
remand together with the veteran's entire 
claims folder, and the examiner is asked 
to indicate that he or she has reviewed 
the claims folder.  All necessary tests, 
including x-rays if indicated, should be 
conducted, and the examiner should review 
the results of any testing prior to 
completion of the report.

The examiner should identify all residuals 
attributable to the veteran's service-
connected residuals, post-operative left 
ankle fracture.  

The examiner is specifically asked to 
state whether there is any ankylosis of 
the veteran's left ankle, and, if 
ankylosis is found, to describe the 
ankylosis, i.e. whether in plantar flexion 
or dorsiflexion and the degree measurement 
where the ankylosis occurs, and if left 
ankle ankylosis is with abduction, 
adduction, inversion, or eversion 
deformity.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Finally, readjudicate the claim on 
appeal, with application of all 
appropriate laws and regulations and 
consideration of all evidenced received by 
VA since the April 2006 supplemental 
statement of the case.  If the decision 
remains adverse to the veteran, furnish 
him and his representative a supplemental 
statement of the case and afford a 
reasonable period of time within which to 
respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



